The judgment of the court was pronounced by
Kin®, J.
Our conclusion upon the merits renders it unnecessary to consider the motion to dismiss this appeal.
The plaintiff, in his capacity of syndic, obtained a judgment against the defendant for the value of a quantity of merchandize, which the latter wrongfully obtained from the store of Pigneguy, on the eve of P'igneguy’s surrender. The judgment was affirmed by Shis’court. [This case is not reported, having turned on questions of fact. R.] After its return to the lower court, a rule was taken om the syndic, to show cause why a note held by Nolan* should not be compensated against the judgment. The rule was discharged, and Nolan has appealed.
The district judge did not, in our opinion, err. The wrongful act of Nolan in obtaining possession of goods, which were the common pledge of the insolvent’s creditors, and which he was required to restore to the syndic, did not establish the relation of mutual indebteness from which compensation results. To sanction Nolan’s present claim, would be to permit him indirectly to secure an unjust preference over other creditors. His only right is to his rateable distribution of the funds of the insolvent.

Judgment affirmed.


This note was the evidence of the debt, which Nolan attempted to satisfy by taking the merchandize on the eve of Pigneguy’s cession, . K.